Title: Nicholas P. Trist to James Madison, 7 October 1829
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington,
                                
                                 Oct. 7. 1829.
                            
                        
                        
                        Mr Van Buren is reported to contemplate a visit to Richmond, where he will, of course, see you. He has
                            expressed himself favorably concerning me, to several persons. But I have not had any opportunity to make myself known to
                            him, except in the mere routine of a subordinate clerkship.
                        Should no circumstance exist to make such a thing unpleasant; an expression of the sentiments with which it
                            has been my good fortune to inspire you, might prove serviceable to my future prospects. As those sentiments themselves,
                            will ever be the source of one of my highest pleasures, in the hours of self communion & silent converse; so may
                            their effect, in the particular adverted to, be, to secure or encrease my means of multiplying those hours.
                        Several friends have, in conversation with me, adverted to a succession to the Chief Clerkship; and I have
                            expresssed a decided disinclination to it. But Mr Brent’s illness, which still continues, has caused me to think again
                            & my disposition to change from pecuniary considerations. At the same time, I am
                            decidedly opposed to embarrassing Mr V. B. in his choice, should the necessity occur, by being mentioned to him as an
                            expectant or candidate. A mere incidental expression of opinion as to my qualifications is what I should prefer.
                        Adding to the Spanish salutation, the proviso, that they be free from pain, I tender
                            once more, to Mrs Madison & yourself, my most affectionate remembrance.
                        
                            
                                N P. Trist
                            
                        
                    Let me take the liberty of suggesting to Mrs Madison to fix an hour for you to retire to rest, and to make every one understand it. Beset as you will be, such a regulation, rigidly enforced will be essential to your holding out, even during the convention. [enclosure] 
                        
                                                
                            Gentlemen
                             RichmondOctober 1829
                        

                            
                             
                            I have received your letter of the 7th instant inviting me, on the part of the President &
                                Directors of the Chesapeake & Delaware Canal Company, to be present at the opening of the Canal. Under
                                circumstances permiting me to avail myself of the invitation, I should feel peculiar gratification in witnessing the
                                happy event. Under those by which I am controuled, I can only offer to the President & Directors my
                                acknowledgements for their polite attention, with my congratulations on the accomplishment of so arduous an
                                enterprize, and my sincere wishes that it may in every respect reward the perseverance and patriotism by which it has
                                been distinguished. To yourselves, gentlemen I tender assurances of my great & cordial respect
                            
                                                
                            
                            James Madison
                        
                        
                            
                                
   RC (MdHi: Benjamin Howell Griswold Papers); FC (DLC). Addressed to J. K. Kane, R. M. Lewis, and W.
                            Platt.

                            
                            
                        
                    